DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 03/10/22.  
This action is made FINAL.

2.	Claims 1-2, 4-9 and 11-21 are pending in the case.  Claims 1, 5, 14, 18-20 and 22 are independent claims.  Claims 1, 4, 11, 18 and 21 have been amended.  Claims 3 and 10 are canceled.




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9 and 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9 and 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew Bronder et al., US 2015/0235432 A1, and further in view of Gary Bradski et al., US 2019/0094981 A1.



Independent claim 1, Bronder discloses a method for providing annotations related to a location or related to an object in augmented reality (i.e. augmented reality rendering of overlay information on an image – Para 7, 26), the method comprising:

retrieving by a client device of a user a candidate list of available augmented reality bubbles for the location, the object, or the location and the object in response to a query(i.e. user device obtains metadata, e.g. augmented reality information, – Para 54, 56 – maintained in a server database – Para 48; the metadata associated with locations identified based on server queries driven by user device location – 48-49; Fig. 3); 

selecting at least one augmented reality bubble from the retrieved candidate list of available augmented reality bubbles (i.e. metadata, e.g. targeted augmented reality information or feature descriptors defined by any user, associated with a device application is selectively transmitted to the user device – Fig. 3; Para 50, 51, 54); 

loading by the client device from a database a local map and a set of annotations for each selected augmented reality bubble (i.e. server transmits location information about observed physical landmarks to the user device – Para 48 - and targeted advertisements – Para 50 – and/or feature descriptors – Para 54 – received from the server are rendered as overlay or augmented reality – Para 51; obtain high accuracy orientation estimates with respect to known objects in the environment – Para 6, 7 – using a 3D camera to capture a scene of high resolution depth – Para 37); and

accurate tracking of the client device within the selected augmented reality bubble using the loaded local map of the respective augmented reality bubble to provide annotations in augmented reality at positions of the tracked client device (i.e. user mobile device location is tracked against the provided map – Para 48; server provides refines location estimate to provide a more precise location estimate – Para 49; upon determination of location and orientation, advertisements and feature descriptors associated with the location are provided – Para 50, 59, 71, 72).  

Bronder fails to disclose loading by the client device from a database a SLAM map of local features, which Bradski discloses (i.e. user device interacts with a passable world model; the user device location by GPS or any other localization tool – Para 571, 608 –, such as SLAM, that recognize objects to estimate a pose – Para 794, 795).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to combine Bradski’s SLAM map of local features with the method of Bronder because each recognizes environment objects, which a SLAM map enables determination of pose with a higher accuracy to provide the benefit of appropriate display of virtual content in relation to an object with improved precision (Bradski, Para 608). 




Claim 2, Bronder discloses the method of  claim 1 wherein the at least one augmented reality bubble is selected from the retrieved candidate list automatically by capturing images, sounds, or images and sounds of the client device's environment, 3Attorney Docket No.: 11371-21019A (2018P18291WOUS)comparing tags for the captured images, captured sounds, or captured images and sounds  with one or more predefined bubble identification tags associated with the at least one augmented reality bubble(i.e. metadata, e.g. targeted augmented reality information or feature descriptors defined by any user, associated with a device application is selectively transmitted to the user device – Fig. 3; Para 50, 51, 54 – after capture of a physical image – Fig. 4 – comparison of features of the captured scene – Para  47, 49 - and/or based on user input – Para 51), and 

determining one or more relevant augmented reality bubbles of the retrieved candidate list as a function of the comparison results (i.e. determine matching augmented information/metadata that match stored feature descriptors – Para 47) or in response to a user command input via a user interface of the  client device comprising a bubble name of a selected augmented reality bubble.



Claim 4, Bronder discloses the method according of claim 1, wherein the geolocation of the client device (3) is detected by a geolocation detection unit (12) of the client device configured  to determine the location of the  client device in response to signals received by the geolocation detection unit  from external signal sources including GPS satellites, WiFi stations, or GPS satellites and WiFi stations (i.e. user mobile device location determined via GPS or cellular based location determination – Para 49).  



Claim 5, Bronder discloses the method of claim 1, wherein the annotations at the tracked current position of the client device are output by a user interface of the client device (i.e. display augmentation artifacts provided by any user – Para 82-84; Fig. 3 “320”).  



Claim 6, Bronder discloses the method of claim 1, wherein the annotationto a physical object (i.e. users may generate text notes, image files or audio files as augmentation artifacts – Para 84).  



Claim 7, Bronder discloses the method of claim 1,  wherein the annotations comprise static annotations including at least one of text annotations, acoustic annotations, or visual annotations related to the augmented reality bubble (i.e. users may generate text notes, image files or audio files for display augmentation as augmentation artifacts associated with a landmark or geographic feature – Para 84).


Claim 8, Bronder discloses the method of claim 1, wherein the annotations comprise links to sources providing static annotations (i.e. link to additional information about a landmark, e.g. a web page – Para 51), dynamic live annotations including data streams (i.e. link to a player’s current health – Para 52), or static annotations and dynamic live annotations including data streams.  




Claim 9, Bronder discloses the method of claim 1, wherein the annotations are associated with different digital annotation layers selectable, filtered, or selectable and filtered according to user information data including user access rights, user tasks, or user access rights and  user tasks (i.e. users may generate text notes, image files or audio files as augmentation artifacts – Para 84; access to augmentation artifacts may be based on user location or other criteria – Para 54 – such as a subset of users – Para 54 – in an identified group – Para 87).  




Claim 11, Bronder discloses the method of claim 1, wherein each augmented reality bubble is represented by an augmented reality bubble dataset stored in a database of a platform (i.e. metadata, e.g. augmented reality information, – Para 54, 56 – maintained in a server database – Para 48), wherein the  augmented reality bubble dataset comprises: a bubble name of the augmented reality bubble; an anchor point attached to a location (i.e. the augmented metadata is anchored to a specific location – Para 54, 63), the object, or the location and the object and including global coordinates of a global coordinate system; 

a local spatial map including within a sphere of the augmented reality bubble tracking data for accurate tracking of client devices within the sphere (i.e. determining user mobile device location by tracking a subset of  location features, e.g. features descriptors and GPS coordinate, that match a larger set of data in the database – Para 85-86; the location feature descriptors are matched to accurately synch the user’s location to a geographic location – Para 47, 85, 86) and having local co-ordinates of a local coordinate system around the anchor point of said augmented reality bubble (i.e. the anchor/point associated with augmentation artifacts is associated with a geographic location – Fig. 3; Para 84); 

annotations related to locations, physical objects, or locations and physical objects within the sphere of the augmented reality bubble (i.e. users may generate text notes, image files or audio files as augmentation artifacts – Para 84); and 

bubble identification tags configured to identify the augmented reality bubble by comparison with extracted tags (i.e. determine matching augmented information/metadata that match stored feature descriptors – Para 47).  



Claim 12, Bronder discloses the method of claim 11 wherein the bubble identification tags of the augmented reality bubble dataset comprise detectable 6Attorney Docket No.: 11371-21019A (2018P18291WOUS)features within the sphere of the augmented reality bubble including at least one of textual features, acoustic features, or  visual features within an environment of the augmented reality bubble's sphere (i.e. recognize image features to determine matching augmented information/metadata that match stored feature descriptors – Para 30, 47 – such as recognized objects, e.g. visual features – Para 30).  




Claim 13, Bronder discloses the method of claim 1, wherein images, sounds, or images and sounds of the device's environment are captured by one or more sensors of the client device (i.e. user mobile device captures image of a scene – Para 26; Fig. 4 “400, 430”) and processed by a tag recognition algorithm or by a trained neural network to classify the images, sounds, or images, and sounds and to extract tags for comparison with predefined bubble identification tags (i.e. algorithm recognizes image features to determine matching augmented information/metadata that match stored feature descriptors – Para 47) .  




Claim 14, Bronder discloses the method of claim 1, wherein two or more augmented reality bubbles are pooled together in one meta augmented reality bubble (i.e. multiple sets of augmented metadata may be associated with a single location – Para 54, 56) and the two or more bubbles form part of the candidate list (i.e. metadata, e.g. augmented reality information, – Para 54, 56 – maintained in a server database – Para 48).  




Claim 15, Bronder discloses the method of claim 1 wherein one of the available augmented reality bubbles is linked to a position of a device of the user (i.e. the anchor/point associated with augmentation artifacts is associated with a geographic location – Fig. 3; Para 84).  



Claim 16, Bronder discloses the method of claim 1, wherein the query is input via a user interface of the client device and supplied via a network to a server including a search engine that in response to a received query (i.e. server maintains database – Para 48 - of metadata associated with locations identified based on server queries driven by input of user device location – 48-49; Fig. 3).  



Claim 17, Bronder discloses the method of claim 16 wherein the client device further transmits sensor data to the server when transmitting the geolocation to the server (i.e. user mobile device transmits sensed image data – Para 57, 58 - when transmitting geolocation to the server).  



Claim 18, Bronder discloses the method of claim 1, wherein the accurate tracking of the client device within a sphere of a selected augmented reality bubble using the loaded local map of the respective augmented reality bubble is based on low level features extracted from images, sounds, or images and sounds captured by one or more sensors of the client device (i.e. determining user mobile device location by tracking a subset of  location features, e.g. features descriptors and GPS coordinate, that match a larger set of data in the database – Para 85-86; the location feature descriptors are matched to accurately synch the user’s location to a geographic location – Para 47, 85, 86; obtain high accuracy orientation estimates with respect to known objects in the environment – Para 6, 7 – using a 3D camera to capture a scene of high resolution depth – Para 37).  

Bronder fails to disclose accurate tracking of the client device within a sphere of a selected augmented reality bubble using the loaded SLAM map, Bradski discloses (i.e. user device interacts with a passable world model; the user device location by GPS or any other localization tool – Para 571, 608 –, such as SLAM, that recognize objects to estimate a pose – Para 794, 795).

Similar rationale as applied in the rejection of claim 1 applies herein.


Claim 19, Bronder discloses the method of claim 1, wherein the annotations related to a location, to a physical object, or to the location and to the physical object are created, edited, or assigned to specific digital layers by a user by a user interface of the client device of the respective user (i.e. users may generate text notes, image files or audio files as augmentation artifacts – Para 84; access to augmentation artifacts may be based on user location or other criteria – Para 54 – such as a subset of users – Para 54).

  



Claim 20, Bronder discloses the method of claim 19, wherein the physical object is located at a fixed locations in a real-world environment (i.e. augmentation artifacts are associated with a geographic location – Fig. 3; Para 84) or comprises a mobile object that is movable in the real- 8Attorney Docket No.: 11371-21019A (2018P18291WOUS) world environment and including a variable location.



Independent claim 21, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.  Additionally, Bronder discloses one or more client devices (i.e. multiple user devices – Para 54) that connect via network to a server (i.e. user device(s) download information from the server – Para 49-50); the server retrieving a candidate list of available augmented reality bubbles (i.e. server retrieves metadata, e.g. targeted augmented reality information or feature descriptors defined by any user – Para 50, 51, 54; Fig. 3 – and for particular applications – Para 56); a local map and set of annotations for each selected augmented reality bubble is loaded from a database of the server (i.e. server maintains cartography infomraiotn for transmission to a user/mobile device – Para 48 – and personal augmentation metadata, e.g. virtual graffiti, associated with a location is made available to other users – Para 54). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619